By the Court.
The action having been referred by rule of court, the referee had exclusive jurisdiction of the question of costs. Nelson v. Andrews, 2 Mass. 164. Moore v. Heald, 7 Mass. 467. Loud v. Hobart, 2 Cush. 325. Jones v. Carter, 8 Allen, 431. Gen. Sts. c. 156, § 21. The judgment should have followed the award. The court had allowed the tenant to amend upon payment of a double term fee, but had not required the further condition of taking no costs prior to that time. Consequently the tenant, upon the acceptance of the award, was entitled to tax his costs prior to the amendment, and the clerk taxed them rightly, and the court afterwards erred in apportioning them.

Taxation of costs by the clerk affirmed.